Citation Nr: 1521459	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  10-00 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased initial evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 percent for irritable bowel syndrome (IBS) with ulcerative colitis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected IBS with ulcerative colitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and IBS with ulcerative colitis, and assigned 10 percent ratings for the conditions, effective May 5, 2008.   The Veteran appealed the evaluations assigned.  In a July 2013 rating decision, the RO assigned a 50 percent evaluation for PTSD, effective May 8, 2005.

In April 2015 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

As further discussed below, the Board finds that the evidence raises a claim for a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to an initial evaluation in excess of 10 percent for IBS with ulcerative colitis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

On April 8, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the issue of entitlement to an increased initial rating for PTSD is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an increased initial rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran indicated during his April 2015 hearing, prior to the promulgation of a Board decision, that he wished to withdraw his appeal of the issue of entitlement to an increased initial rating for PTSD.  Under 38 C.F.R. § 20.204, an appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  Thus, the Board finds that the criteria for withdrawal of the Veteran's claim of entitlement to an increased initial rating PTSD have been met.  38 C.F.R. § 20.204 (2014).

As the claim of entitlement to an increased initial rating for PTSD has been withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board concludes that is does not have jurisdiction to review the appeal as to the issue of entitlement to an increased initial rating for PTSD, and it is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).


ORDER

The appeal on the issue of entitlement to an increased initial rating for PTSD is dismissed.



REMAND

The Board finds that additional development is necessary prior to adjudication of the remaining claims on appeal.

The Veteran reported during medical treatment in 2008 that he stopped working due in part to his IBS with ulcerative colitis.  As he has not been afforded appropriate notice regarding a TDIU claim pursuant to the Veterans Claims Assistance Act (VCAA), the Board finds that such must be provided on remand.  The Veteran should also be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

During a 2013 VA examination, the Veteran stated he had been receiving Social Security Administration (SSA) disability benefits since 2010.  As any outstanding SSA records may contain information relevant to the Veteran's claims, they should be requested on remand.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter to the Veteran concerning a claim for TDIU due to his service-connected IBS with ulcerative colitis.  Additionally, send him a VA Form   21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion.

2.  Obtain VA treatment records dating from February 2013 to the present.  If any requested records are unavailable, the claims file should be annotated as       such and the Veteran notified of such.

3.  Request from the SSA copies of any disability benefit claims and determinations as well as any copies of the medical records on which such determinations were based.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran notified of such.

4.  After completing the requested actions, and any additional action deemed warranted, the claims should    be adjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, which includes the relevant laws regarding entitlement to a TDIU.  An appropriate period of time should be provided for response.  The case should then be returned to the Board for further appellate consideration, if in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


